Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 In connection with the annual report of CNL Healthcare Properties, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2016, as filed with the United States Securities and Exchange Commission on the date hereof (the “Report”), I, Stephen H. Mauldin, Chief Executive Officer and Kevin R. Maddron, Chief Financial Officer of the Company, each certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 16, 2017 By: /s/ Stephen H. Mauldin Stephen H. Mauldin Chief Executive Officer Date:March 16, 2017 By: /s/ Kevin R. Maddron Kevin R. Maddron Chief Financial Officer, Treasurer and Chief Operating Officer
